Name: 2012/580/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the European Maritime Safety Agency for the financial year 2010
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/213 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the European Maritime Safety Agency for the financial year 2010 (2012/580/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Maritime Safety Agency for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Maritime Safety Agency for the financial year 2010, together with the Agencys replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EC) No 1406/2002 of the European Parliament and of the Council of 27 June 2002 establishing a European Maritime Safety Agency (3), and in particular Article 19 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Transport and Tourism (A7-0137/2012), 1. Grants the Executive Director of the European Maritime Safety Agency discharge in respect of the implementation of the Agencys budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European Maritime Safety Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 52. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 208, 5.8.2002, p. 1. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER PAST YEARS European Maritime Safety Agency 2006 2007 2008 2009 Performance n.a.  Incorrect budget presentation  The Agency failed to prepare a multiannual work programme and its annual work programme was not related to its commitment budget  Calls on the Agency to set SMART objectives and RACER indicators, as well as to make a Gannt diagram  promoting a result-oriented approach  Calls on the Agency to set out a diachronic analysis of operations carried out in this and the previous years  Calls on the Agency to consider making a Gannt diagram part of the programming for each of its operational activities  Calls on the Agency to set out a comparison of the operations that were carried out during the year for which the discharge is to be granted and during the previous financial year Budgetary and financial management The procedures for establishing the budget and the establishment plan were not sufficiently rigorous   inadequate planning of staff recruitment and incorrect budget presentation  The budgetary principle of accuracy was not strictly observed  Some contracts allowed for 100 % pre-financing: this practice is not in line with the principles of sound financial management  Incorrect budget presentation: for differentiated appropriations, the budget did not include the schedule of payments due in subsequent financial years to meet budget commitments entered into earlier financial year  Legal commitments were entered into before the corresponding budgetary commitments  The procedures for establishing the budget were not sufficiently rigorous  high number of budgetary transfers (32 in 2007)  Weaknesses in the planning and monitoring of the payment appropriations for operational activities (EUR 7 500 000 have been cancelled)  Calls on the Agency to step up its training and communication efforts in order to avoid situations in which legal commitments are entered before the corresponding budgetary commitments were made  Calls on the Commission to examine ways to ensuring that the principle of needs-based cash management is implemented  Court of Auditors noted the high number of budget transfers in 2009, urges the Agency to improve its planning and monitoring in order to reduce the number of budget transfers  Urges the Agency to correctly apply procurement procedures Human resources n.a.  Transparency issues in the recruitment procedures: for the audited recruitment procedures, the selection criteria and the threshold scores for passing to the next stage of competitions were not decided upon before the evaluation process started  Calls on improving human resources strategy   transparency issues (see Internal audit)  Notes deficiencies in staff selection procedures, urges the Agency to redress the present weaknesses Internal audit n.a. n.a.  Calls on the Agency to take steps to fulfil 7 out of 32 recommendations made by the Internal Audit Service   i.e. the adoption of the Staff Regulation Implementing Rules regarding the recruitment of temporary staff in accordance with the Staff Regulations; the controls in the selection procedure to ensure more transparency and equal treatment of candidates; the development of a career planning strategy  Calls on the Agency to rapidly implement the IAS very important recommendations, stresses in particular:  provide strategic planning and monitor the Agencys stakeholders with an overview of the residual oil pollution risks;  comply with administrative procedures;  analyse possible options for equipment management and evaluation of their financial and operational impact;  document vessels mobilisation decisions;  Notes that the IAS recommendations which still need to be implemented by the Agency include establishing;  an internal risk assessment;  an inventory of existing internal procedures;  a roadmap for the development and implementation of the remaining procedures;  a record of the exceptions procedures; and  a review of the internal control system